ROBINSON, J.:
1. Paragraphs 2 and 4 of the syyabus in the case of East Ohio Gas Co. v. City of Akron, 81 Ohio St., 33, are approved and followed.
2. When a pronouncement of a principle of law governing the construction of a provision of a contract entered into in this state between parties residing in this state to be performed in this state is announced by this court, such pronouncement settles the law as to such provisions, not only from the date of such pronouncement but from the date when the rights of the parties to such contract attached, until such pronouncement is overruled by this court, or reversed by the supreme court of the United States.
3. The fact that the supreme court of the United States reaches a different conclusion in construing a similar provision in a particular case under dissimilar circumstances is not effective to overrule such pronouncement.
4. Rate-fixing is not a judicial function, and courts are without power to fix rates, as such, between municipalities and public utilities.
5. The legislature in the enactment of Sections 504-2 and 504-3, General Code, in so far as it attempted to make the provisions thereof applicable “to all such service now rendered and facilities furnished” was without power in that respect for the reason that application of the act to existing contracts violates the provision of Section 28, Article II of the constitution of Ohio, “The general assembly shall have no power to pass retroactive laws, or laws impairing the obligation of contracts,” and the provision of Section 10, Article I, of the constitution of the United States, “No state shall . . . pass any . . . law impairing the obligation of contracts.”
Judgment reversed.
Hough, Wanamaker, Jones, Matthias and Clark, JJ., concur. Marshall, C. J., dissents.